DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 4/18/2022, wherein:
Claims 1-20 are currently pending; and
Claims 1-18 have been amended.
Official Notice
In the Non-Final Office Action mailed on 1/18/2022, Examiner gave Official Notice that:
mooring towers comprising a motorized winch with a substantially vertical axis of rotation placed at the top of the mooring tower for winding in a mooring cable are well-known in the art.
In the Applicant’s Response to the aforementioned office action filed on 4/18/2022, no challenge has been made to the Examiner’s taking of Official Notice. As such, the facts which were previously officially noticed are now considered Applicant Admitted Prior Art (AAPA). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motorized receiving structure in claim 3 (there is presently no motor shown on any of the receiving structures); the track on which the receiving structure is placed in claim 3 (presently it only appears as though the ground is shown in the figures); and the receiving structure provided with a housing for receiving the UAV (the specification states that this is “(not shown)”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “winding means for winding said mooring cable” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “winding said cable” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term preceded by a non-structural modifier of “winding.”  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 2 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: a motorized winch (Figs. 1-3, motorized drums, 21, 31’; Figs. 4-8, winch drum, 210; Figs. 9-11, motorized winch, 61).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a/the winding device” in claims 4, 11, 13, and 14 - a motorized winch (Figs. 1-3, motorized drums, 21, 31’; Figs. 4-8, winch drum, 210; Figs. 9-11, motorized winch, 61).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a docking system in claim 14. Following this recitation, a mechanical connection system comprising first and second mechanical connectors at the nose of the aerostat and the top of the receiving structure are recited. The docking system is therefore interpreted to comprise these mechanical connectors. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16, 17, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system for docking an aerostat on a receiving structure comprising an unmanned air vehicle (UAV) and a mooring cable. The UAV and mooring cable are then described with regards to the aerostat and the receiving structure. It is recited that the mooring cable has a first and a second end, wherein the second end “being fastened to said aerostat or to said receiving structure” in lines 6-7. It is unclear exactly what the metes and bounds of the system are because it appears as though “for docking an aerostat on a receiving structure” in the preamble of the claim is an intended use of the system such that only “an unmanned aerial vehicle” and “a mooring cable” are positively recited. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). However, “being fastened” appears to require the aerostat or the receiving structure for the cable to meet the limitation as compared to phrasing the limitation as “the second end of the mooring cable is configured to be fastened.”  If the element to which the mooring cable is fastened (i.e. an aerostat or a receiving structure) is interpreted to be positively recited and present in the system, it is still unclear if the other structure which the first end of the cable is intended to be fastened is as well. Additionally, in lines 10-14 of claim 1, it is recited that the UAV is arranged to start from the receiving structure and arranged for being controlled to carry the first end of the cable to the aerostat when the second end is fastened to the receiving structure and fasten the first end to the aerostat. As lines 6-8 provide alternatives for which structure the first and second ends are coupled to, the limitation is broader than the limitations of lines 10-14 such that there is a narrowing of the scope of the claim in the same claim. It is therefore unclear if the system can only be utilized in the manner of lines 10-14 with the first end of the mooring cable on the aerostat and the second end on the receiving structure. If the system can be also utilized in the opposite arrangement, it is unclear if the UAV must be controlled to fasten the first end to the receiving structure in a similar manner to lines 10-14. 
Claims 2-11, 19, and 20 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each of claims 2-11, 19, and 20 is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome the same. 
Claim 3 recites that the receiving structure is motorized and placed on the ground or a track. As outlined above, it is unclear if the receiving structure is positively recited in claim 1 such that it is unclear what effect, if any, the limitations of claim 3 have on the system of claim 1. 
Claims 4 and 5 recite a winding means comprise a winding device housed on the receiving structure and placed on top of the receiving structure respectively. As outlined above, it is unclear if the receiving structure is positively recited in claim 1 such that it is unclear what effect, if any, the limitations of claim 4-5 have on the system of claims 1 and 2. 
Claim 7 recites that the receiving structure “is arranged to release the UAV after the first end of the cable has been fastened to the receiving structure or to the aerostat.” First, there is an agreement issue between the configurations outlined in claim 1 and in the rejection above and the configurations outlined in claim 7. Second, “is arranged to release” provides no structure(s) to the receiving structure for performing the function. The functional recitation that the receiving structure is arranged to release the UAV after the first end of the cable has been fastened has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. Claim 7 is therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a hitch device 310. It is noted that “hitch device” would also appear to invoke 35 USC 112(f). 
Claim limitation “an incurved device intended to receive the nose of the aerostat” in claim 8 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. The term “device” has been found to be a generic placeholder for invoking 35 USC 112(f). See Williamson v. Citrix (Fed. Cir. 2015). The generic placeholder is modified by the term “incurved” but there is no clear structure(s) in this recitation that would allow the receiving of the nose of the aircraft. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word (i.e. incurved), which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 11 recites the winding device is housed in the receiving structure and coupled to a mechanical connection system placed on the aerostat and receiving structure. As outlined above, it is unclear if the aerostat and the receiving structure are positively claimed in claim 1 such that it is unclear what the effect of claim 11 has on the system. 
Claims 16 and 17 each recite the limitation “successive steps” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12, from which claims 16 and 17 draw dependency, do not recite that the steps therein are performed successively such that it is unclear if “successive steps” in claims 16 and 17 reference the steps of claim 12 or are in addition thereto. In the instance that the successive steps are not the steps of claim 12, then it is unclear what the steps actually are. 
Claim 19 recites that the aerostat is equipped with a docking system according to claim 1. As outlined above, it is unclear if the docking system is just the UAV and the mooring cable or if it includes an aerostat and/or a receiving structure. If the latter instance is the case, it is unclear how all those elements would be equipped on a aerostat, specifically the receiving structure. Additionally, claim 1 appears to require the UAV to travel from the receiving structure to the aerostat such that it appears to be incompatible with a UAV and mooring cable equipped onto an aerostat which would appear to require the inverse relationship. 
Claim 20 recites a structure intended to receive an aerostat, equipped with a docking system according to claim 1. First, it is unclear if this structure is a “receiving structure” as recited in claim 1 or if this can be any other structure altogether. Second, it is unclear if the docking system is just the UAV and the mooring cable or if it includes an aerostat and/or a receiving structure. If the latter instance is the case, it is unclear how all those elements would be equipped on a structure. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 8820681 to Brutoco. 
Re: Claim 12. Brutoco teaches a method for docking an aerostat on a receiving structure (Fig. 2c; col. 6, line 59-col. 7, line 40), comprising the steps of:
controlling an unmanned aerial vehicle (217, remote control UAV) carrying a first end of a mooring cable (216), wherein a second end of the mooring cable is fastened to said aerostat (200) or to said receiving structure, along a path leading the UAV to said receiving structure, or said aerostat (col. 6, line 59-col. 7, line 40); and
fastening said first end of said mooring cable to a part of said receiving structure or of said aerostat (col. 6, line 59-col. 7, line 40).
Re: Claim 13. Brutoco teaches the docking method according to claim 12, further comprising a step of winding the mooring cable using a winding device after fastening the first end thereof to the receiving structure or to the aerostat until a part of said aerostat substantially reaches a part of said receiving structure (col. 7, lines 21-22 - a hoist is used to reel-in the guide-wire, 216, and safely secure the aerostat, 200, to the attachment mooring tower, 218).
Re: Claim 16. Brutoco teaches the docking method according to claim 12, characterized in that the successive steps are at least partially controlled from the aerostat (col. 7, lines 22-29 - UAV piloted from a remote console by the dirigible’s pilot or a landing officer).
Re: Claim 17. Brutoco teaches the docking method according to claim 12, characterized in that the successive steps are at least partially controlled from the ground (col. 7, lines 21 - aerostat 200 is reeled-in by ground personnel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 10, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 8820681 to Brutoco.
Re: Claim 1. As best understood due to indefiniteness, Brutoco teaches a system (Abstract, Fig. 2c, col. 6, line 59-col. 7, line 40) for docking an aerostat (200, lighter-than-air craft) on a receiving structure (218, attachment point on pole), comprising: 
at least one unmanned aerial vehicle (217, drone; col. 7, line 14-34 - UAV) that can be controlled (col. 7, line 14-34 - remote control) in order to move between said aerostat and said receiving structure while carrying a first end of a mooring cable (216, guide-wire cable) the second end of which is fastened to said aerostat or to said receiving structure and in order to fasten said first end to said receiving structure or to said aerostat, so that this cable connects said aerostat to said receiving structure (col. 6, line 59-col. 7, line 40).
Arguendo, the metes and bounds of claim 1 require the UAV to be configured to transport the mooring cable from the receiving structure to an attachment point on the aerostat, Brutoco discloses the claimed invention except for the rearrangement of parts wherein the UAV and mooring cable are coupled to the receiving structure and intended to detachably connect to the aerostat rather than being coupled to the aerostat and intended to be detachably connected to the receiving structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the UAV and mooring cable fixed attachment location and intended connection target, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to relocate the UAV and mooring cable assembly to the receiving structure such that the docking system weight is removed from the aerostat, thereby making the aerostat more efficient and allowing more aerostats to couple with a single receiving structure rather than requiring each aerostat to have its own docking system to couple to the receiving structure. 
Re: Claim 2. Brutoco teaches or renders obvious the docking system according to claim 1 as outlined above, further comprising a winding means for winding said cable connecting the aerostat to the receiving structure so as to bring said aerostat closer to said receiving structure (col. 7, lines 21-22 - a hoist used to reel-in and safely secure the aerostat).
Re: Claim 4. Brutoco teaches or renders obvious the docking system according to claim 1, characterized in that the winding means comprise a winding device housed on the receiving structure (col. 7, lines 21-22 - a hoist on the attachment, 218, used by ground personnel to reel-in and safely secure the aerostat).
Re: Claim 10. Brutoco teaches or renders obvious the docking system according to claim 1, characterized in that the mooring cable comprises a plurality of consecutive sections with successively increasing diameters, a first of said sections having the smallest diameter and being terminated by the first end intended to be carried by the unmanned aerial vehicle (col. 7, lines 7-9 - lightweight guide-wire is attached to receiving structure and then a larger diameter tie cable is fed from aerostat through the same attachment).
Re: Claim 19. As best understood due to indefiniteness, Brutoco teaches an aerostat (Fig. 2c, 200, lighter-than-air craft) equipped with a docking system (Fig. 2c; 217, drone) according to claim 1 (see claim 1 rejection above).
Re: Claim 20. As best understood due to indefiniteness, Brutoco teaches a structure intended to receive an aerostat (Fig. 2c, 218, attachment point on pole), equipped with a docking system according to claim 1 (see claim 1 rejection above). While the UAV of Brutoco is attached to the aerostat, the structure is interpreted to be equipped with the system as it is intended to be coupled to the aerostat via said UAV. 
Arguendo, the metes and bounds of claim 20 require the UAV to be configured to transport the mooring cable from the structure to an attachment point on the aerostat, Brutoco discloses the claimed invention except for the rearrangement of parts wherein the UAV and mooring cable are coupled to the receiving structure and intended to detachably connect to the aerostat rather than being coupled to the aerostat and intended to be detachably connected to the receiving structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the UAV and mooring cable fixed attachment location and intended connection target, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to relocate the UAV and mooring cable assembly to the receiving structure such that the docking system weight is removed from the aerostat, thereby making the aerostat more efficient and allowing more aerostats to couple with a single receiving structure rather than requiring each aerostat to have its own docking system to couple to the receiving structure. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8820681 to Brutoco in view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 5. Brutoco teaches the docking system according to claim 4 as outlined above. However, it is not expressly disclosed that the winding device comprises a motorized winch having a substantially vertical axis of rotation, placed at the top of the receiving structure. Examiner previously gave Official Notice, now AAPA, that mooring towers comprising a motorized winch with a substantially vertical axis of rotation placed at the top of the mooring tower for winding in a mooring cable are well-known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute the known prior art motorized winches with a vertical rotation axis in place of the generic hoist of Brutoco to provide the ground personnel with a mechanical advantage in winding in the mooring cable. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8820681 to Brutoco.
Re: Claim 18. Brutoco teaches the docking method according to claim 12 as outlined above. In col. 7, lines 15-33, Brutoco teaches that the UAV is a remotely controlled and unmanned and that it comprises cameras, radar, or other sensing and navigation devices. However, it is not expressly disclosed that the unmanned aerial vehicle is programmed in order to reach the receiving structure, autonomously from the aerostat, or the aerostat from the receiving structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an autopilot with programming to automate the operation of the UAV between the aerostat and the mooring tower, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. One of ordinary skill in the art would have been motivated to provide an autopilot and programming to automate operation of the UAV during the docking method to avoid human error and/or to allow the aerostat to also be unmanned. 
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
On pages 12-16 of Applicant’s Remarks, it is alleged that Brutoco does not read upon the amended claims and/or that it would not be obvious to modify Brutoco to reverse the arrangement of parts because Brutoco concerns a hydrogen filled aerostat and discloses a drone and firing of a projectile to connect the mooring cable. With regards to the first portion of the arguments, the claim rejections have been amended above to correlate to the amended claim limitations. With regards to the second assertion, this is a disingenuous argument because Brutoco teaches either using a drone or alternatively using a fired projectile. While a fired projectile would not make sense to place on the receiving structure because shooting a projectile at the hydrogen aerostat would be dangerous, the same cannot be said about flying a drone between the two structures. The assertion that a drone is equivalent to the fired projectile and therefore the drone could not be arranged in the reverse operation is baseless. 
Allowable Subject Matter
Claims 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647